Citation Nr: 0812213	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-13 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for degenerative arthritis of the cervical spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1959 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO decision, which 
granted an increased rating of 20 percent for the veteran's 
degenerative arthritis of the cervical spine.  The Board 
remanded this case in October 2006 to provide the veteran 
with a hearing.  This case was again remanded in August 2007 
to locate additional VA treatment records and to schedule the 
veteran for a VA examination. 

In June 2007, a video hearing was held before the undersigned 
Veterans Law Judge at the Chicago, Illinois RO.  A transcript 
of that proceeding has been associated with the claims 
folder.


FINDING OF FACT

The veteran's service-connected degenerative arthritis of the 
cervical spine is manifested by forward flexion of 30 
degrees, extension of 30 degrees, left lateral flexion of 30 
degrees, right lateral flexion of 30 degrees, left lateral 
rotation of 75 degrees, right lateral rotation of 75 degrees, 
and complaints of pain; the veteran does not have favorable 
or unfavorable ankylosis of the entire cervical spine.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for service-connected degenerative arthritis of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 
5010, 5290 (effective prior to September 26, 2003); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Codes 5003, 5010, 5242 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA letter issued in September 2003 specifically 
satisfied the second and third elements of the duty to 
notify, articulated above.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  With specific regard to the fourth 
element, viz., that the claimant should provide any evidence 
relevant to the claim in his possession to VA, it is noted 
that the aforementioned letter essentially informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  The Board 
concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claim.  Accordingly, the Board 
concludes that any failure to provide VCAA compliant notice 
in this regard was harmless.  See Sanders v. Nicholson, 487 
F.3d 881 (2007).
In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."). 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In September 2003, the RO sent the veteran a VCAA letter, 
which requested that the veteran provide evidence describing 
how his disability had worsened.  In addition, the veteran 
was questioned about his employment and daily life, during 
the course of the December 2003 VA examination performed in 
association with this claim.  The veteran provided statements 
at this examination, in which he details the current effects 
of this disability.  The Board finds that the notice given, 
the questions directly asked, and the responses provided by 
the veteran show that he knew that the evidence needed to 
show that his disability had worsened and what impact that 
had on his employment and daily life.  As the Board finds the 
veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service-connected for degenerative arthritis of the cervical 
spine.  As will be discussed below, the veteran's 
degenerative arthritis of the cervical spine is rated under 
38 C.F.R. 4.71a,  Diagnostic Code 5010-5290.  Entitlement to 
a higher disability rating would be satisfied by evidence 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effects that worsening has on the 
claimant's employment and daily life.  See id.  The Board 
finds that no more specific notice is required of VA and that 
any error in not providing the rating criteria is harmless.  
See Vazquez-Flores.  While notification of the specific 
rating criteria was provided in the March 2005 statement of 
the case (SOC) and the April 2006 supplemental statement of 
the case (SSOC), and not a specific preadjudicative notice 
letter, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that the veteran was 
not provided a notice letter that a disability rating would 
be determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  The 
Board notes that the ratings schedule is the sole mechanism 
by which a veteran can be rated, excepting only referral for 
extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4 (2007).  Neither the 
Board nor the RO may disregard the schedule or assign ratings 
apart from those authorized by the Secretary and both must 
apply the relevant provisions.  Id.  As such, notice to the 
veteran that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran, and 
cannot be changed.  The Board finds that the error in the 
third element of Vazquez-Flores notice is not prejudicial.  
See Sanders, supra.   
As to the fourth element, the September 2003 letters did 
provide notice of the types of evidence, both lay and 
medical, that could be submitted in support of his claim.  
The Board finds that the fourth element of Vazquez-Flores is 
satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.   In 
addition, the Board notes that the veteran was given 
appropriate notice according to Dingess in the April 2006 
SSOC.  
	
The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service, private, and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with a VA examination for his 
degenerative arthritis of the cervical spine in December 
2003.  The Board notes that the veteran was scheduled for a 
new VA examination in September 2007.  However, he failed to 
report for this examination.  The veteran was notified in the 
August 2007 Board remand that failure to report for any 
scheduled examination may result in the denial of the claim, 
as specified under 38 C.F.R. § 3.655.  No just cause was 
offered for his absence at this examination.   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The veteran was granted service connection for degenerative 
arthritis of the cervical spine and assigned an evaluation of 
10 percent, effective May 15, 1984, under Diagnostic Codes 
5003-5290.  A March 2004 rating decision increased the 
veteran's evaluation from 10 percent to 20 percent, effective 
August 29, 2003, under Diagnostic Codes 5010-5290.  

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated 
as degenerative arthritis under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  

During the pendency of this appeal, VA amended the rating 
schedule for evaluating disabilities of the spine under 38 
C.F.R. § 4.71a.  These revisions, codified in Diagnostic 
Codes 5235 through 5243, became effective on September 26, 
2003.  61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 
2003);  See also 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007).  The new criteria include a revision of 38 C.F.R. § 
4.71a, to include Plate V, Range of Motion of Cervical and 
Thoracolumbar Spine.  The Board is required to consider the 
claim in light of both the former and revised schedular 
rating criteria.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, both the 
old and the new regulations will be considered for the period 
after the change was made.  See VAOPGCPREC 3-00; 38 U.S.C.A. 
§ 5110(g) (West 2002).  The Board will begin its analysis 
with the old regulations. 

Diagnostic Code 5287, applicable prior to September 26, 2003, 
assigns a 30 percent evaluation for favorable ankylosis of 
the cervical spine and a 40 percent evaluation for 
unfavorable ankylosis of the cervical spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5287 (2002). 

Diagnostic Code 5290, applicable prior to September 26, 2003, 
assigns a 10 percent evaluation for slight limitation of 
motion of the cervical spine and a 20 percent evaluation for 
moderate limitation of motion of the cervical spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  A maximum 30 
percent evaluation is assigned for severe limitation of 
motion.  Id.

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, VA must evaluate all evidence, 
to the end that decisions will be equitable and just.  38 
C.F.R. § 4.6 (2007).  Although the use of similar terminology 
by medical professionals should be considered, is not 
dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2007).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine.  Diagnostic codes for all 
diseases and injuries to the spine were renumbered.  

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is warranted where 
there is forward flexion of the thoracolumbar spine greater 
that 60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater that 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is assigned for forward flexion of the 
cervical spine at 15 degrees or less; or favorable ankylosis 
of the entire cervical spine.  A 40 percent evaluation is 
warranted for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2007).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Note (2) (2007); see also Plate V.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 0 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  Id.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Id.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran underwent a VA examination in December 2003.  At 
this examination, he complained of "terrible" neck pain and 
was diagnosed with ankylosing spondylitis of the cervical 
spine.  His ranges of motion were recorded as follows: 30 
degrees forward flexion, 30 degrees extension, 30 degrees 
left lateral flexion, 30 degrees right lateral flexion, 75 
degrees left lateral rotation, and 75 degrees right lateral 
rotation.  At this time, it was noted that the veteran could 
flex, extend, and rotate his neck without pain and without 
weakness.  Lateral bending resulted in mild pain with no 
weakness.  The examiner also noted no palpable spasm in the 
neck.  X-rays showed anterior fusion from C5 to C6 and from 
C6 to C7 by anterior spurs.  The neck was reported as having 
moderate lack of endurance and no lack of coordination.  No 
evidence of nerve impairment was found.

In a VA Medical Center (VAMC) treatment record from November 
2004, the range of motion of the veteran's cervical spine was 
reported as being two-thirds of the normal range of motion 
for the cervical spine.  In February 2005, a private 
physician noted that x-rays of the veteran's cervical spine 
revealed advanced disc space narrowing C6-C7 with facet 
sclerosis.  See M.R.F, M.D. treatment record, February 2005.  
In April 2005, the veteran complained of cervical spine pain, 
stiffness, and occasional radicular symptoms.  See VAMC 
treatment record, April 2005.  On physical examination, 
decreased range of motion of the veteran's cervical spine was 
noted, with no radicular symptoms.  Id.  In September 2006, 
it was noted that the range of motion of the veteran's 
cervical spine was limited in all directions by about one-
third.  See VAMC treatment record, September 2006.  In March 
2007, it was noted that the veteran's spine had no gross 
deformities and minimal range of motion because of low back 
pain secondary to osteoarthritis with no costovertebral angle 
tenderness.  See VAMC treatment record, March 2007.

The Board notes that the last recorded measurement of forward 
flexion of the veteran's cervical spine is 30 degrees, as 
noted in the December 2003 VA examination.  In addition, the 
Board notes that the veteran's range of motion for his 
cervical spine was reported as being limited by one-third in 
all directions in VAMC treatment notes from November 2004 and 
September 2006.  This estimation would place the veteran's 
forward flexion of his cervical spine at approximately 30 
degrees.  

As mentioned above, the Board is required to consider the 
veteran's claim in light of both the former and revised 
schedular rating criteria.  

The veteran was diagnosed with ankylosing spondylitis of the 
cervical spine at the December 2003 VA examination.  The 
veteran has not been diagnosed with either favorable or 
unfavorable ankylosis of the entire cervical spine.  
Therefore, a higher rating may not be awarded under 
Diagnostic Code 5287, as applicable prior to September 26, 
2003.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2002). 

In regards to applying Diagnostic Code 5290, applicable prior 
to September 26, 2003, the Board acknowledges that the 
veteran has limitation of motion of the cervical spine.  
However, there is no indication in the evidence of record 
that the veteran's limitation of motion of the cervical spine 
has reached the level of being severe in nature.  With regard 
to assigning a higher disability rating according to 38 
C.F.R. § 4.40 and 4.45, the Board acknowledges the veteran's 
assertions of chronic neck pain.  See veteran's statement, 
August 2004.  In order to warrant a higher evaluation through 
consideration of these provisions, the record would have to 
contain some objective evidence of additional functional 
impairment due to such factors as pain and fatigability.  No 
such objective evidence has been submitted.  While the 
examiner at the December 2003 VA examination stated that a 
significant restriction of the veteran's activity level was 
indicated, he also stated that the veteran had no lack of 
coordination, only moderate lack of endurance, and no 
weakness or pain upon flexion, extension, and rotation.  The 
Board finds that the veteran is properly compensated for any 
functional restriction with the currently assigned 20 percent 
rating. 

Under the new criteria, a 30 percent rating under the General 
Rating Formula for Diseases and Injuries of the Spine 
requires limitation of flexion of the cervical spine to 15 
degrees of less or favorable ankylosis of the entire cervical 
spine.  The objective findings, to include the December 2003 
VA examination on file, are well above 15 degrees.  As 
discussed, there is no evidence of any ankylosis of the 
entire cervical spine.  As such, a 30 percent rating is not 
warranted under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).  

Application of codes (new or old versions) pertaining to 
strain or intervertebral disc syndrome is unnecessary as the 
Board notes that the evidence of record does not demonstrate 
that either the veteran has such disabilities or that they 
are related to his service-connected arthritis of the 
cervical spine.  38 C.F.R. § 4.71a (2007).

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board acknowledges the veteran's contention that his 
degenerative arthritis of the cervical spine is deserving of 
a higher rating.  See notice of disagreement, July 2004.  The 
veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, or undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding severity of his disability are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).

In sum, entitlement to a higher rating under the new or old 
schedular criteria is not warranted.  The Board concludes 
that the preponderance of the evidence is against the claim 
for an increased rating, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Assignment of staged ratings is not 
warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).



ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for degenerative arthritis of the cervical spine is 
denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


